 


110 HRES 1099 IH: Honoring the life of Arbella Perkins Ewings.
U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1099 
IN THE HOUSE OF REPRESENTATIVES 
 
April 10, 2008 
Ms. Eddie Bernice Johnson of Texas (for herself and Ms. Jackson-Lee of Texas) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Honoring the life of Arbella Perkins Ewings. 
 
 
Whereas Arbella Perkins Ewings was born on March 13, 1894, on a farm in Freestone County, Texas, the fourth eldest of 12 children whose great grandparents had been slaves in Mississippi; 
Whereas Arabella Perkins Ewings married Frank Ewings in 1915, and they moved to south Dallas in 1936, where she worked as a housekeeper until the 1960s; 
Whereas Mr. Ewings died in 1977 and the couple’s only daughter, Claudia, died in 1970;  
Whereas, although Mrs. Ewings lived alone for many years in their home on Bradshaw Street, eight generations of her family kept a watchful eye on her; 
Whereas Mrs. Ewings was known for her meticulously clean house, clothes, and garden, and, in particular, she was known for the gardenias she kept in her front yard, the juicy hamburgers she served on the grill, and her sense of humor; 
Whereas Mrs. Ewings took pride in being able to care for herself and her home well after she turned 100; 
Whereas in recent years, Mrs. Ewings resisted her family’s attempts to help her care for her 900-square-foot home, and after breaking her hip at a family gathering celebrating her 113th birthday, she was forced to move into a retirement community; 
Whereas on March 13, 2008, Arbella Perkins Ewings celebrated her 114th birthday, making her the oldest person in Texas, the second-oldest American, and the third-oldest person in the world; 
Whereas if there were any secrets to her longevity, Mrs. Ewings gave credit to having lived a clean life and keeping mainly to herself; 
Whereas on March 22, 2008, nine days after her birthday celebration, Mrs. Ewings died at Grace Presbyterian Village, a retirement community where she had lived for almost a year; 
Whereas Mrs. Ewings’ great grandniece, Ms. Ruby Perkins Williams, said that Mrs. Ewings told her that the secret to a long life is she spent six months minding her own business and six months leaving other people alone; and 
Whereas Mrs. Ewings is survived by eight generations of nieces and nephews and her lone living sister, Annie Lee Perkins, who at 103 lives in a nursing home in Streetman, Texas: Now, therefore, be it  
 
That the House of Representatives commemorates the life of Arbella Perkins Ewings and conveys its sorrow and deepest condolences to her family on the death of this African American woman who lived to 114 years of age. 
 
